People v Manners (2022 NY Slip Op 07419)





People v Manners


2022 NY Slip Op 07419


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022

PRESENT: SMITH, J.P., NEMOYER, WINSLOW, BANNISTER, AND MONTOUR, JJ. (Filed Dec. 23, 2022.) 


MOTION NO. (234/21) KA 18-02414.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vSHAQUILLE O. MANNERS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.